United States Court of Appeals
                      For the First Circuit


No. 16-2100

     BERKSHIRE ENVIRONMENTAL ACTION TEAM, INC.; JEAN ATWATER-
   WILLIAMS; RONALD M. BERNARD; CATHY KRISTOFFERSON; CHERYL D.
   ROSE; IRVINE SOBELMAN; PAULA L. TERRASI; SUSAN K. THEBERGE;
    ROSEMARY WESSEL; KATHRYN R. EISEMAN; ARIEL S. ELAN; ELLIOT
  FRATKIN; MARTHA A. NATHAN; KENNETH HARTLAGE; RONALD R. COLER;
                   JANE WINN; HEATHER MORRICAL,

                           Petitioners,

                                  v.

TENNESSEE GAS PIPELINE COMPANY, LLC; MASSACHUSETTS DEPARTMENT OF
                    ENVIRONMENTAL PROTECTION,

                           Respondents.


 PETITION FOR REVIEW OF AN ORDER OF THE MASSACHUSETTS DEPARTMENT
                   OF ENVIRONMENTAL PROTECTION


                           ERRATA SHEET

     The opinion of this Court issued on March 15, 2017, is amended
as follows:

     On page 15,    line   15,   "[chapter   0A]"   is   replaced   with
"[chapter 30A]."